Title: From James Madison to Robert R. Livingston, 5 February 1807
From: Madison, James
To: Livingston, Robert R.



Sir
Department of State, 5. Feby. 1807.

Having written to you some time past, that the papers respecting the claim of William Lewis were not in the possession of the Legation at Paris, you were good enough to promise that you would review your papers, in order to separate such as related to unfinished business of individuals, which it was your intention to forward to Genl. Armstrong.  An application lately made respecting Lewis’ case suggests to me the enquiry whether you have done so?  With great respect, I have the honor to be, Sir, Your most obed. Servt.

James Madison

